PER CURIAM:
Chet Kaufman, appointed counsel for Kenneth Dwayne Houston in this appeal from the district court’s denial of Houston’s motion to reduce his sentence under 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no issues of arguable merit, counsel’s motion to -withdraw is GRANTED, and the district court’s denial of relief under § 3582(c)(2) is AFFIRMED.